


115 HR 5588 IH: To direct the Secretary of Veterans Affairs to seek to enter into an agreement with the city of Vallejo, California, for the transfer of Mare Island Naval Cemetery in Vallejo, California, and for other purposes.
U.S. House of Representatives
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5588
IN THE HOUSE OF REPRESENTATIVES

April 23, 2018
Mr. Thompson of California (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to seek to enter into an agreement with the city of Vallejo, California, for the transfer of Mare Island Naval Cemetery in Vallejo, California, and for other purposes.

 
1.Transfer of Mare Island Naval Cemetery to Secretary of Veterans Affairs for maintenance by National Cemetery Administration 
(a)AgreementThe Secretary of Veterans Affairs shall seek to enter into an agreement with the city of Vallejo, California, under which the city of Vallejo shall transfer to the Secretary all right, title, and interest in the Mare Island Naval Cemetery in Vallejo, California, at no cost to the Secretary. (b)Maintenance by NCA If the Mare Island Naval Cemetery is transferred to the Secretary of Veterans Affairs pursuant to subsection (a), the National Cemetery Administration shall maintain the cemetery as a national shrine. 

